Citation Nr: 0614733	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability.  

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975 and February 1978 to February 1994.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO, among other things, granted entitlement to 
service connection for a bilateral knee disability and 
assigned a 10 percent disability rating for each knee. The 
veteran perfected an appeal only of the assigned ratings for 
his bilateral knee disabilities.

In correspondence received in October 2004 the veteran 
contends that he is unable to work due to his service 
connected disabilities.  As the record does not indicate that 
this issue has been considered by the RO, such matter is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's service-connected left knee disability is 
manifested by pain, motion from 0 to 135 degrees, and some 
crepitus. 

3.  The veteran's service-connected right knee disability is 
manifested by pain, motion from 0 to 135 degrees, and some 
crepitus, with no more than mild instability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. 1155 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005). 

2.   The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 1155 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined Vas' duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id. 

In this case, in a January 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as the April 2004 Statement of the 
Case (SOC).  These documents provided him with notice of the 
law and governing regulations, including the rating criteria 
for establishing a higher evaluation for the claimed 
disability.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the reasons for the determinations 
made on his claims. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.   

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his contentions; service 
medical records; reports of VA examinations; and VA 
outpatient treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to  
substantiate the claim and what the evidence in the claims  
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) 
and  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection effective in 
December 2002.  Because he has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  The RO has rated the veteran's left knee and right 
knee disabilities as 10 percent disabling under Diagnostic 
Code 5299-5257.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005).

The veteran contends that his bilateral service-connected 
knee disability is more 
disabling than currently evaluated.  He has stated that his 
knees are weak, give way, and lock up.  He complains of 
increased instability, severe pain, and limitation of motion.  
He reports that he has difficulty standing and trouble 
walking.  

VA outpatient treatment reports dating from December 2002 to 
September 2003 note complaints of chronic bilateral knee pain 
and instability, and swelling and locking of the right knee.  
In December 2002 he had slight limitation of motion, but no 
crepitus, swelling, or tenderness in the knees.  Ligaments 
were intact.  Crepitus was noted in January 2003.  A January 
2003 X-ray study of the veteran's knees revealed that the 
bone and joint structures of both knee joints were intact 
with no evidence of arthritic disease or other significant 
abnormality. 

During a January 2003 VA examination, the veteran complained 
of constant pain and swelling in his knees, bilaterally.  He 
reported that he had been forced to avoid all strenuous 
activities.  Physical examination revealed no swelling, 
fluid, heat or erythema.  The examiner noted that there was 
mild diffuse tenderness bilaterally and mild to moderation 
crepitus bilaterally on extension.  The examiner noted that 
there was mild laxity and instability of the right knee 
medially.  The examiner indicated that McMurray's sign as 
positive on the right knee.  The examiner also found that 
Lachman's and anterior and posterior signs were negative.  On 
examination, range of motion of the knees bilaterally 
revealed extension to zero and flexion to 135 degrees.  The 
examiner diagnosed the veteran's symptoms as internal 
derangement of both knees.

At a January 2004 VA examination, the veteran complained of 
pain and swelling in both knees aggravated by prolonged 
standing and walking.  The veteran reported that he worked as 
a barber, which required him to stand eight to ten hours a 
day.  He stated that he is not able to keep up with work as 
his knees become painful after standing 3 or 4 hours.  The 
examiner noted there was no documentation that he was 
required to be absent from work because of the knees.  He 
stated that he used a cane for his service connected left 
foot injury.  

On examination, range of motion of his knees bilaterally was 
noted at zero degrees extension and 135 degrees flexion.  The 
examiner noted that there was no valgus-varus instability, 
anterior posterior drawer sign, effusion, instability, or 
McMurray test present.  It was also noted that there was 
slight tenderness on the right knee medial joint line.  The 
examiner indicated that there was bilateral crepitus upon 
range of motion.  The examiner diagnosed the veteran's 
symptoms as chondromalacia of the knees, bilaterally.  The 
examiner noted that the veteran had limitation in prolonged 
standing, walking, and climbing stairs due to chronic knee 
pain, but that there was no evidence of further limitation 
due to further loss of motion, incoordination, weakness or 
flare up.

The range of motion of the veteran's knees bilaterally shown 
in the medical records would be rated noncompensable if 
strictly rating under Diagnostic Codes 5260 and 5261.  There 
is no limitation of extension.  Flexion is possible to 135 
degrees.  Even considering the effects of pain on use of the 
knees, there is no basis for more than the current 10 percent 
rating based on limitation of motion.  38 C.F.R. §§ 4.40, 
4.45; Deluca v.  Brown, 8 Vet. App. 202 (1995).  

The medical evidence shows no more than mild lateral 
instability of the right knee, which was shown on the January 
2003 examination, but not currently shown.  Subluxation has 
not been shown in either knee, and no instability of the left 
knee is shown by the evidence.  Hence, a higher rating is not 
warranted under Diagnostic Code 5257, as moderate subluxation 
or instability are not shown.  

As there is no medical evidence of arthritis of the either 
knee, separate ratings are not warranted for arthritis and 
instability.  Specifically the Board notes that a January 
2003 X-ray revealed no evidence of arthritic disease in 
either knee.  See VAOPGCPREC 23-97 and 9-98.  Moreover, 
VAOPGCPREC 9-04 is not for application as the veteran's 
bilateral knee extension was normal.

The weight of the evidence demonstrates that the veteran's 
bilateral knee disabilities are no more than 10 percent 
disabling, even considering his complaints of pain and 
weakness.  In this regard, the examiner noted that there was 
no evidence of further limitation due to further loss of 
motion, incoordination, weakness or flare up.  See DeLuca, 
supra.  Further, there is no indication that a higher rating 
is warranted at any time during the course of the appeal.  
Thus, the claims for increased ratings are denied.

As a final matter, the Board notes that there is no evidence 
of an exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran's 
bilateral knee disability, in and of themselves, caused 
marked interference with employment.  While the veteran 
asserts that his knees interfere with employment, and that he 
is currently unemployed, there is no objective evidence 
revealing marked interference with employment due to his left 
or right knee disability in and of itself.  The veteran has 
multiple other disabilities that he also contends interfere 
with employment.  Further, the objective findings on 
examination do not support a finding of marked impairment, 
and there is nothing else in the record to distinguish his 
case from the cases of numerous other veteran's who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned disability ratings for his bilateral 
knee disabilities address, as far as can practicably be 
determined, the average impairment of earning capacity due to 
those conditions.  38 C.F.R. §  4.1; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

An increased rating for a left knee disability is denied.

An increased rating for a right knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


